Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 07 February 2022 wherein: claims 1 and 9 amended; claims 1-16 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 7-12), filed 07 February 2022, with respect to claims 1-16 have been fully considered and are persuasive.  The rejection of 10 December 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 9, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest the radiation source has an axis that is parallel to the rotation axis, a first angle formed between the rotation axis of the rotating stage and a plane including the input surface of the radiation camera is an acute angle and is set in accordance with an FOD which is a distance between the radiation source second angle formed between the axis of the radiation source and the plane including the input surface of the radiation camera is an acute angle, and the radiation camera is configured to perform TDI control in the image sensor in synchronization with a rotational speed of the object rotated by the rotating stage.
Urano (US 2018/0202947 A1) discloses an image acquisition system (100) comprising: a radiation source (1) configured to output radiation (X-rays) toward an object (S within container 6); a rotating mechanism (554) configured to rotate the object (S within container 6) around a rotation axis (C); a radiation camera (4) having an input surface to which the radiation (X-rays) transmitted through the object (S within container 6) is input and an image sensor capable of TDI (time delay integration) control and configured to capture an image of the input radiation (X-rays) and output image data; and an image processor configured to generate a radiographic image of the object at an imaging plane based on the image data, wherein a first angle (ϕ) formed between the rotation axis (C) of the rotating mechanism (554) and a plane including the input surface of the radiation camera (4) is an acute angle and is set in accordance with an FOD which is a distance between the radiation source (1) and an imaging plane in the object (S within container 6), and the radiation camera (4) is configured to perform TDI control in the image sensor in synchronization with a rotational speed (ω) of the object (S within container 6) rotated by the rotating mechanism (554; [0041]-[0062], [0067]-[0071], fig. 5B).
Koshishiba (US 5,351,278 A) discloses an image acquisition system (automatic detecting apparatus) comprising: a radiation source (35) configured to output radiation a rotating stage (38) configured to rotate the object (2) around a rotation axis (5); a radiation camera (40-45) having an input surface to which the radiation transmitted through the object (2) is input and an image sensor configured to capture an image of the input radiation and output image data; and an image processing means configured to generate a radiographic image of the object (2) at an imaging plane based on the image data, wherein an angle formed between the rotation axis (5) of the rotating stage (38) and an optical axis (7) of the radiation is an acute angle and is set in accordance with an FOD which is a distance between the radiation source (35) and an imaging plane in the object (2), and the radiation camera (40-45) is configured to perform control in the image sensor in synchronization with a rotational speed of the object (2) rotated by the rotating stage (38; col. 5 ln. 13 - col. 8 ln. 34, fig. 5).
Jobst (US 2014/0064458 A1) discloses a radiation source (12) has an axis that is perpendicular (i.e., not parallel as claimed by Applicant) to a rotation axis (72) and an angle formed between the axis of the radiation source (12) and a plane including an input surface of the radiation camera (14) is an acute angle (par. [0077], fig. 7).
While image acquisition systems using TDI control were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed invention.
Accordingly, claims 1 and 9 are allowed.

Regarding claims 2-8 and 10-16, the claims are allowed due to their dependence on claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884